—In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Harkavy, J.), dated August 7, 2001, which granted the defendant’s motion to vacate his default in answering.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the Supreme Court providently exercised its discretion in vacating the defendant’s default (see Gray v B.R. Trucking Co., 59 NY2d 649; Warn v Choi-Lee, 291 AD2d 490; I.J. Handa, P.C. v Imperato, 159 AD2d 484; CPLR 5015 [a] [1]). Ritter, J.P., Goldstein, Luciano and Schmidt, JJ., concur.